Citation Nr: 1512573	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  14-03 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for anxiety reaction, also claimed as depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1953 to August 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal      from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2014, the Board remanded the current issue for further evidentiary development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, it finds that additional development is necessary prior to appellate review.

Per the Board's instructions in its August 2014 remand, additional VA treatment records were associated with the Veteran's claims file and he was afforded a VA psychiatric examination to determine whether his psychiatric disability was related to his service-connected left testicular atrophy.  The examiner found that the Veteran did not meet the full symptom criteria for a formal mental disorder diagnosis at that time and, as a result, declined to provide the medical opinion requested by the Board.  However, the treatment records obtained on remand include a diagnosis, within the claim period, of "anxiety not otherwise specified," and indicate that the Veteran was taking prescription medication for anxiety and was later switched to a different medication for depression.  Based on the information included in the treatment records, the Board finds that the previously requested medical opinion should be provided on remand.

Additionally, Spanish language correspondence was submitted in support of the Veteran's claim in January 2015 and has not been formally translated into English.  Such should also be accomplished on remand.

Updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain relevant VA treatment records dating from August 2014 to the present.  If any requested records are unavailable, the Veteran should be notified of such.

2.  Obtain a translation from Spanish to English of the letter received January 16, 2015, located in the Veteran's VBMS file.

3.  Return the claims file to the examiner who conducted  the October 2014 VA mental disorders examination,            if available, to obtain an addendum opinion.  If that examiner is not available, the file should be forwarded 
to a psychiatrist or psychologist to obtain the opinion.  If a new examination is deemed necessary to respond to the questions presented, one should be scheduled.  After review of the claims file, the examiner should respond to the following:

(a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's psychiatric disability, characterized in July 2011 as "anxiety not otherwise specified," was caused by his service-connected left testicular atrophy?  Please explain why or why not.

(b) If the psychiatric disability was not caused by the service-connected left testicular atrophy, is it at least as likely as not that it has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by the left testicular atrophy?  Please explain why or why not.  If the examiner finds that the Veteran's psychiatric disability was permanently worsened beyond normal progression (aggravated), he or she should attempt to quantify the degree of aggravation beyond the baseline level of disability of the psychiatric disability.

4.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




